        Case 1:21-cv-20862-BB Document 4 Entered on FLSD Docket 03/04/2021 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

 MILLENNIUM FUNDING, INC., HUNTER KILLER                            )
 PRODUCTIONS,INC., and VOLTAGE HOLDINGS,                            )
                   LLC,                                             )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
1701 MANAGEMENT LLC, CHARLES MUSZYNSKI,                             )
                                                                                                          1:21-cv-20862-BB
            and DOES 1-100                                          )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CHARLES MUSZYNSKI
                                           237 S WESTMONTE DR STE 305
                                           ALTAMONTE SPRINGS, FL 32714-4264




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Joycelyn S. Brown,
                                           Florida Bar No. 0058277
                                           IPS Legal Group, P.A.
                                           1951 NW 7th Ave, Suite 600
                                           Miami, Florida 33136


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                    Mar 4, 2021
                                                                                         Signature of Clerk or Deputy Clerk



                                                                                                      s/ Ketly Pierre
        Case 1:21-cv-20862-BB Document 4 Entered on FLSD Docket 03/04/2021 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

 MILLENNIUM FUNDING, INC., HUNTER KILLER                              )
 PRODUCTIONS,INC., and VOLTAGE HOLDINGS,                              )
                   LLC,                                               )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No.
                                                                      )
1701 MANAGEMENT LLC, CHARLES MUSZYNSKI,                               )
            and DOES 1-100                                            )                              1:21-cv-20862-BB
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Stolberg Law, LLC, Agent for 1701 Management LLC
                                           151 San Francisco Street
                                           Suite 201
                                           SAN JUAN, PR 00901




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Joycelyn S. Brown,
                                           Florida Bar No. 0058277
                                           IPS Legal Group, P.A.
                                           1951 NW 7th Ave, Suite 600
                                           Miami, Florida 33136


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT

              Mar 4, 2021
Date:
                                                                                         Signature of Clerk or Deputy Clerk



                                                                                                      s/ Ketly Pierre
